Citation Nr: 1204897	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  03-11 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.


REPRESENTATION

The Veteran represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968, including a tour in Vietnam from July 1965 to June 1966.  He consequently was awarded the Vietnam Service Medal (with 2*), the Vietnam Campaign Medal (60-), the Presidential Unit Citation, and the Navy Unit Commendation, among others.  His military occupational specialty (MOS) was combat engineer. 

He initially filed a claim for service connection for PTSD in November 2001.  The Department of Veterans Affairs (VA) Regional Office (RO) denied that initial claim in March 2002, and he appealed to the Board of Veterans' Appeals (Board).  The Board issued a decision in December 2002 also denying that initial claim, concluding that the preponderance of the evidence then of record was against finding that he suffered from PTSD.  He did not appeal that decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), so that prior Board decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

Meanwhile, in October 2002, so just prior to that Board decision, he also had filed a petition asking the RO to reopen his claim for service connection for depression and anxiety, which the RO also had previously considered and denied nearly 10 years earlier, in July 1983, as a generic "nervous condition."  And when not appealed, that decision also had become final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  The RO determined in January 2003 that there was not new and material evidence since that prior decision to reopen this claim, so it continued to be denied.  The RO appropriately notified him of this in January 2003.


The next month, so in February 2003, he filed a petition to reopen his claim for service connection specifically for PTSD.  But an April 2003 RO decision also denied the petition to reopen this claim specifically for PTSD, concluding there was not the required new and material evidence, but this time this appeal to the Board ensued.

As support for his claim for PTSD, the Veteran and his wife testified at a videoconference hearing in April 2004 before the undersigned Veterans Law Judge of the Board.

The Board subsequently, in August 2004, remanded this PTSD claim to the RO - in part, because the May 2003 Statement of the Case (SOC) had not provided the Veteran a summary of the governing laws and regulations regarding a petition to reopen a previously denied, unappealed, claim.  So he needed to be provided a Supplemental SOC (SSOC) containing this necessary information.  See 38 C.F.R. §§ 19.9(a), 19.29, 19.31.  He was provided this necessary SSOC in October 2004 to comply with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (a Veteran is entitled to compliance with a remand directive as a matter of law).

In April 2005, the Board again remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, this time however to obtain all outstanding VA and private inpatient and outpatient medical treatment records, to have the Veteran provide additional details and information concerning the traumatic events in service ("stressors") he believed had led to his PSTSD, to try and independently verify any of these claimed events that needed to be independently verified, to prepare a list of the events that were verified (or that did not need independent verification if combat-related) and, if there was at least one verified stressor, to have him undergo a VA compensation examination for an opinion concerning whether he met the diagnostic criteria for PTSD and, if determined he did (since there was disagreement even concerning this), for an opinion concerning whether the PTSD was a consequence of a confirmed stressor during his service, including especially his service in Vietnam.

Also in that April 2005 remand, the Board noted that additional claims had been raised but not adjudicated by the RO as the Agency of Original Jurisdiction (AOJ), including for service connection for residuals of a shrapnel wound of the right wrist and a "body lesion," as well as for peripheral neuropathy and porphyria cutanea tarda, apparently as residuals of exposure to Agent Orange while in the military.  Still other claims concerned the Veteran's purported entitlement to service connection for tinnitus and to a total disability rating based on individual unemployability (TDIU), although at the time he did not have any service-connected disability.

In December 2006 the RO denied service connection for several additionally claimed disabilities, including these, and these additional claims again were denied in January 2008, after which the Veteran's representative filed a Notice of Disagreement (NOD) concerning these other claims later in January 2008.  They resultantly were addressed in an October 2008 SOC.  But the Veteran's Sustentative Appeal to Board (VA Form 9) concerning these other claims was not received until February 2009.

Meanwhile, in January 2009 the RO also had denied his remaining claims for service connection for tinnitus, residuals of a chest laceration, and a TDIU.  In February 2009, in response, his representative also had filed an NOD concerning the denial of these remaining claims, and an SOC accordingly was provided concerning them in April 2011.

In May 2011, however, he was notified that his appeal concerning his other claims (for service connection for neurological disability, a gastrointestinal (GI) disorder, asthma, peripheral neuropathy, hearing loss, residuals of a shrapnel wound of his right chest, porphyria cutanea tarda, and multiple myeloma) was untimely because he had submitted his substantive appeal (VA Form 9) concerning these claims in February 2009, so more than 60 days after issuance of the October 2008 SOC concerning these claims.  He only had until January 11, 2009 to submit his substantive appeal concerning these claims.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.

Absent the perfection of a timely appeal of these other claims, the Board has the discretionary authority not to consider them.  The Court has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme requiring the filing of both a timely NOD and timely formal appeal (VA Form 9 or equivalent statement).  When an Appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a timely NOD, SOC, and timely VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  And see Bowles v. Russell, 551 U.S. 205 (2007) (holding that jurisdictional time periods for taking an appeal may not be extended for equitable reasons).  But see, too, Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to).

Here, the Board is not exercising its discretionary authority to accept jurisdiction over these additional claims since the Veteran was appropriately notified of the time limit for perfecting his appeal of these other claims to the Board and provided explanation as to why he had not perfected a timely appeal of these other claims.

In May 2011, he submitted a Request for and Consent to Release of Information from Claimant's Records (VA Form 3288).  It concerned the Joint Services Records Research Center's (JSRRC's) March 2007 verification of a stressor to support his claim for service connection for PTSD.  He therefore requested a copy of this report verifying his stressor and claimed he had received the Purple Heart Medal for the shrapnel wound to his wrist from an exploding mine that had resulted in him being hospitalized for treatment of that injury.  The RO provided him a copy of this requested record later in May 2011.

In a June 2011 deferred rating decision, the RO indicated that, although an SOC had been provided in April 2011 concerning the claims for service connection for tinnitus and residuals of a chest laceration, and for a TDIU, the Veteran had not submitted a substantive appeal (VA Form 9) concerning these claims by the June 2011 deadline, i.e.., within the required 60 days of that SOC concerning these claims.  See again 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.  The July 2011 statement from his representative, on VA Form 646, addressing these three other claims, also did not meet this filing deadline to be accepted in lieu of a VA Form 9.  Consequently, the only issue on appeal to the Board concerns the Veteran's claimed entitlement to service connection (s/c) for PTSD.  The representative submitted an additional VA Form 646 concerning this PTSD claim in July 2011.

In August 2011, the Veteran again expressed his disagreement to VA concerning the decision denying his claims for service connection for peripheral neuropathy and hearing loss.  However, as the AOJ, the RO has not had opportunity to reconsider these claims.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate development and reconsideration.


FINDINGS OF FACT

1.  The Veteran did not appeal the Board's December 2002 decision denying his claim for service connection for PTSD, concluding that the preponderance of the evidence in file at the time was against finding that he suffered from PTSD.

2.  Since that December 2002 Board decision, however, there is additional evidence, including especially the report of a January 2003 consultation with a VA psychiatrist, S.A., M.D., and a September 2005 progress note from this same clinician, listing a diagnosis of PTSD.


3.  This additional evidence did not exist at the time of the prior Board decision in December 2002, so obviously was not considered, is not cumulative or redundant of the evidence in the file at the time of that prior Board decision, relates to an unestablished fact necessary to substantiate this claim for PTSD, and raises a reasonable possibility of substantiating this claim.

4.  It is just as likely as not the Veteran has PTSD.

5.  VA already has conceded that he experienced at least one stressor during his service in Vietnam, since it was independently verified, and it is just as likely as not he has PTSD as a consequence.


CONCLUSIONS OF LAW

1.  The Board's December 2002 decision denying the Veteran's claim for service connection for PTSD subsumes the RO's March 2002 decision also denying this claim and is final and binding on the Veteran based on the evidence then of record; but there is new and material evidence since to reopen this claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

2.  Resolving all reasonable doubt in his favor, the Veteran has PTSD that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), among other things, clarified and enhanced VA duties to notify and assist a Veteran in substantiating a claim for VA benefits.  The VCAA is codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening the claim for PTSD on the basis of new and material evidence.  So there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  This claim is being reopened, regardless.  So even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of establishing there is a VCAA notice or assistance error and, moreover, explaining how this VCAA notice or assistance error is unduly prejudicial, meaning outcome determinative of the claim).  And after reopening the claim, the Board also is granting service connection, so even the remaining provisions of the VCAA need not be further considered or discussed.  

Reopening of the Claim for Service connection for PTSD

The Veteran initially claimed entitlement to service connection for PTSD in November 2001.  The RO denied that initial claim in a March 2002 decision, and he appealed to the Board, but the Board also denied the claim in a December 2002 decision.  The Board determined that the preponderance of the evidence was against finding that he suffered from PTSD, so tended to refute the notion that he had this claimed condition, much less as a consequence of anything (event or incident) that had occurred during his military service.  It was pointed out, among other things, that a January 2002 VA compensation examiner had concluded the Veteran did not meet the DSM-IV criteria for this required diagnosis of PTSD in terms of any identified stressors or insofar as any ongoing psychological symptoms.  The Veteran did not appeal that Board decision to the Court.

When a rating decision issued by the RO denying a claim is affirmed by the Board on appeal, the Board's decision subsumes the RO's denial.  See 38 C.F.R. § 20.1104.  And since the Veteran did not appeal the Board's December 2002 denial of this claim, that prior Board decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

But if there is new and material evidence since that December 2002 decision, this claim must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the Board must review for newness and materiality only the evidence submitted since the most recent, final and binding, denial of the claim - regardless of the specific basis of that prior denial).

According to VA regulation, new evidence means existing evidence not previously submitted to agency decision makers; and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Irrespective of the RO's decision, so, too, must the Board make this threshold preliminary determination of whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO determined in this regard is irrelevant because further consideration of the claim is neither required nor permitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Butler v. Brown, 9 Vet. App. 167 (1996) and VAOPGCPREC 05-92 (March 4, 1992).

The evidence of record at the time of that prior, final and binding, December 2002 denial included the Veteran's service treatment records (STRs) showing he was evaluated for situational anxiety.  Post-service records also showed that he had received both private and VA treatment for variously diagnosed psychiatric disorders - including thought disorder, depressive disorders, alcohol dependence, generalized affective disorder, and affective disorders that included mood disorder, schizo-affective disorder, and "rule out" PTSD.

But, on the whole, the Board determined these records did not establish he had PTSD.  So evidence since submitted tending to show he does would be new and material to this claim because, at the very least, it would tend to contradict the notion that he does not.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court explained that, to reopen a claim, there need only be evidence addressing one of the specified bases of the prior denial of the claim, not all of them, that the phrase "raises a reasonable possibility of substantiating the claim" is relatively low threshold and enabling rather than precluding reopening, and that the evidence in question need not be new, material, and raise a reasonable possibility of substantiating the claim (i.e., there is no third requirement for reopening claims).  And, here, the additional evidence submitted since the Board's December 2002 decision includes especially the report of a January 2003 consultation with a VA psychiatrist, S.A., M.D., and a September 2005 progress note from this same clinician, listing this required diagnosis of PTSD.

Although there continue to be others who have had occasion to examine or evaluate the Veteran since December 2002 that do not believe he has PTSD, there is at least this VA psychiatrist that steadfastly believes he does.  And this VA psychiatrist's opinion that the Veteran has PTSD is presumed credible, albeit for the limited purpose of determining whether this evidence from this VA psychiatrist is new and material to the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Moreover, according to the holding in Cohen v. Brown, 10 Vet. App. 128 (1997), this VA psychiatrist's diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.

Having reopened this claim on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of this claim on its underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the immediate readjudication of the claim).  See also Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Since the Board is also fully granting the underlying claim for service connection for PTSD, there is no possibility of resulting prejudice from the Board's immediate reconsideration of this claim because the Veteran is receiving the requested benefit.  See 38 C.F.R. § 20.1102.  

Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., according to the criteria of the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

As already alluded to, there is evidence both for and against the claim concerning whether the Veteran has PTSD.  But, in particular, the record contains the report of a January 2003 consultation with a VA psychiatrist, S.A., M.D., and a September 2005 progress note from this same clinician, listing this required diagnosis of PTSD.  This commenting VA psychiatrist initially began treating the Veteran for depression prior to 2005, but eventually changed her diagnosis to include PTSD.  There is no "treating physician rule" requiring the Board to give additional evidentiary weight to this doctor's opinion.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  Indeed, to the contrary, although the Board may not ignore the opinions of treating physicians, the Board is free to discount the probative value of these physician's statements so long as the Board provides adequate reasons and bases for doing this.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
Here, though, this opinion is probative evidence in support of the claim for PTSD, including in terms of discussing why the Veteran meets the DSM-IV requirements for this diagnosis.

There also are diagnostic impressions of PTSD versus or in addition to depression in VA medical records dated from February to September 1982, a diagnosis of rule out PTSD and rule out mood disorder that was rendered at the conclusion of a May 2001 psychosocial evaluation, and of mood disorder, not otherwise specified, rule out major depression, and PTSD by history in June 2001.

On the other hand, the record also contains private treatment records dating back to 1988 or thereabouts that only diagnose depression or some variant of it or some other psychiatric disorder other than PTSD.  As examples, when evaluated for SSA benefits in 1995, the diagnosis only included depression.  And a January 2002 VA compensation examination also did not result in a diagnosis of PTSD, instead, of schizo-affective disorder.  That examiner explained that, while the Veteran was not completely illogical, nonsensical, or bizarre, such that the cognitive aspects were not as obvious as were the affective ones, they were nonetheless present.  That examiner determined the Veteran did not meet the diagnostic criteria for PTSD in either terms of identified stressors or any ongoing symptoms.  And even following another course of outpatient individual therapy from November 2001 to February 2002 at the local VAMC in Pittsburgh, the diagnostic impression was major depression, not PTSD or also PTSD.


Even more recently as a result of the Board again remanding this claim in April 2005, another VA compensation examiner that evaluated the Veteran in November 2008 has again concluded the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  Instead, this examiner diagnosed major depressive disorder with psychotic features and, just as importantly, indicated it is "unrelated to [the Veteran's] military service."  So not only does this additional VA compensation examiner not believe the Veteran has PTSD, but he also does not believe that any of his other mental illness is service connected, either.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (wherein the Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

In discussing the underlying rationale for his diagnosis and conclusions, this November 2008 VA compensation examiner indicated the Veteran does not meet diagnostic criteria for PTSD in terms of either a valid Criterion A stressor or other required symptomatology.  Rather, it was this clinician's opinion that the Veteran was malingering symptoms of PTSD due to several reasons.  First, according to this examiner, as Dr. A has documented in her progress notes, this Veteran has frequently complained to her regarding his displeasure and dissatisfaction with lack of service-connected compensation for PTSD and, thus, it is likely that he was highly motivated to exaggerate symptoms in order to gain service connection.  Second, this Veteran had extreme difficulty remembering specific dates and locations of events in Vietnam, which according to this examiner is highly unusual for individuals with PTSD.  And although his report of stressors during that evaluation was consistent with his report during his prior compensation and pension evaluation, his detail of his stressors was in direct contrast to his difficulty remembering other information about his service in Vietnam and called into question the veracity of these stressors.  Furthermore, added this examiner, the Veteran's discharge papers do not list him as receiving the CIB (a reference to the Combat Infantryman Badge), which this examiner believed further called into question the validity of the Veteran's stressors.  Third, despite his extremely long length of time needed to complete testing, his scores on all testing instruments was exaggerated and invalid, again consistent with individuals who are attempting to malinger psychological distress.  Thus, this examiner reiterated that it was his opinion that the Veteran does not meet the diagnostic criteria for PTSD, also noting that he does not report any significant psychiatric symptoms that would impact his occupational employment and that he, thus, remains fully employable at this time.

This most recent VA compensation examiner obviously does not believe the Veteran is credible and listed this as one of the reasons for not diagnosing PTSD.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The Board also is charged with assessing the Veteran's credibility to, in combination with the competency of his lay testimony, determine its ultimate probative value in relation to the other relevant evidence in the file.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 


Here, though, notably, some of this most recent November 2008 VA compensation examiner's reasoning is flawed.  As examples, the Veteran served in the Marines Corps, not Army, so even if he engaged in combat in Vietnam as he alleges, he would not receive the CIB, rather, the Combat Action Ribbon.  Therefore, there not being indication of the CIB in his military personnel records, including on his DD Form 214, would not be reason for concluding he did not engage in combat against enemy forces in Vietnam.

Moreover, this VA compensation examiner made reference to Dr. A's progress notes as suggestion the Veteran was feigning the extent and severity of his symptoms in an effort to manipulate the process and obtain the required diagnosis of PTSD and attribution of this diagnosis to an incident or event during his military service, so including to what he claims to have occurred while he was stationed in Vietnam, which in turn would pave the way for the granting of his claim for service connection and presumably lead to monetary and other compensation for this consequent disability.  But the fact remains that this treating VA psychiatrist mentioned, S.A., M.D., has not retracted or invalidated her PTSD diagnosis, including on the basis of the Veteran's credibility in the reporting of his stressors - which, incidentally, is usually a factual, not medical, determination.  So in the absence of revocation of this diagnosis, the Board must presume this VA psychiatrist still believes the Veteran has PTSD according to the DSM-IV criteria.  It therefore is just as likely as not the Veteran has PTSD because there continues to be such widespread disagreement over whether he does versus does not.  And in this situation where there is equally probative evidence for and against this proposition, the Board must resolve this doubt in his favor and conclude he has PTSD.  See 38 C.F.R. § 3.102.

Consequently, there need only be a confirmed stressor supporting this diagnosis to link it to the Veteran's military service.  In considering a claim for PTSD, the question of whether the Veteran was exposed to a stressor in service is a factual determination and VA adjudicators are not bound to accept such statements simply because treating medical providers have done so.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)); Zarycki v. Brown, 6 Vet. App. 91 (1993), wherein the Court set forth the analytical framework for establishing the presence of a recognizable stressor, which is the essential prerequisite to support a diagnosis of PTSD.  The Court's analysis divides into two major components:  The first component involves the evidence required to demonstrate the existence of an alleged stressful event; the second involves a determination as whether the stressful event is of the quality required to support the diagnosis of PTSD.

With regard to the first component of the Court's analysis, under 38 C.F.R. § 3.304(f)(2), the evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending on whether the Veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  This is determined through recognized military citations or other service department evidence.  In other words, the claimant's assertions that he "engaged in combat with the enemy" are not sufficient, by themselves, to establish this fact.  The record must first contain recognized military citations or other supportive evidence to establish that he "engaged in combat with the enemy."  If the determination with respect to this step is affirmative, then (and only then), a second step requires that his lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development or corroborative evidence will be required, provided that the Veteran's testimony is found to be "satisfactory," e.g., credible, and "consistent with the circumstances, conditions, or hardships of such service."  Zarycki at 98.  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

But effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).

More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  (1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Further, the Court has taken judicial notice of the standards to establish a diagnosis of PTSD.  The Court acknowledged that in assessing whether a stressor is sufficient to trigger PTSD, it is a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

Here, in March 2007 the RO verified at least one of the Veteran's stressors through the JSRRC.  So it additionally was impermissible for the November 2008 VA compensation examiner to conclude there were no independently corroborated stressors - including concerning the purported events in Vietnam - since the RO already had conceded as much.  And the VA psychiatrist (S.A., M.D.) that diagnosed PTSD in the report of her January 2003 consultation and again in her September 2005 progress note apparently partly based this diagnosis and linkage to the Veteran's service on this confirmed stressor.  So although others obviously disagree, it also is just as likely as not the Veteran's PTSD is the result of a confirmed stressor in service.  Hence, he must be given the benefit of the doubt concerning this, as well, and his claim granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of any issue material to the determination of service connection, the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).


ORDER

The claim for service connection for PTSD is both reopened and granted on its underlying merits.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


